DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The IDS filed on January 23, 2020 and February 19, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 6-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 2015-0022264, machine translation)
 	For claims 1, 9:  Song teaches a lithium secondary battery and its method of manufacturing, comprising a step of manufacturing the lithium secondary battery by embedding an electrode stack together with an electrolyte in a battery case, aging the lithium secondary battery at room temperature, charging the battery, and then subjecting the battery to a heat press. (Song in [0167])  The heat press produces an integrated laminated electrode assembly (Id.) and laminates a stack surface of the electrode stack. ([0053])
	Song does not teach the order of steps as claimed.  In particular, Song charges the battery followed by subjecting the battery to a heat press (Song in [0167]) while the claims recites the step of hot pressing and then charging the battery.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
 	For claims 6-7:  The electrode stack is a lamination-stack type. (Song in [0167])
 	 For claim 8:  As already discussed, in Song the step of aging of the lithium secondary battery is performed at room temperature and for 24 hours (Song in [0167]), which teaches or at least suggests 20 to 30º C for 12 to 80 hours.
 	For claims 12-13:  Song discloses the battery in a battery pack and a device using the battery pack as a power source, such as a notebook computer. (Song in [0145])  

	Claims 1-3, 6-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Jin et al. (US 2017/0294671)
 	For claims 1, 9:  Hosaka teaches a lithium secondary battery and its method of manufacturing, comprising a step of manufacturing the lithium secondary battery 21 by embedding an electrode stack 21 together with an electrolyte 17 (also 32) in a battery case 29 (Hosaka in Fig. 1, [0025], [0027], [0064]), and a hot press step of applying pressure and heat to the lithium secondary battery ([0029], [0083]), and wherein a stack surface 31 of the electrode stack is laminated by the hot press step. ([0045], [0083])  The method further includes a step of charging the battery. ([0097] et seq.)
 	Hosaka does not explicitly teach a step of aging the lithium secondary battery at room temperature.  However, Jin in the same field of endeavor teaches a step of aging a lithium battery, i.e. soaking the electrolyte for 12 to 24 hours and at room temperature, e.g. at 25º C. (Jin in [0063])  The skilled artisan would find obvious to modify Hosaka by aging the lithium battery at room temperature.  The motivation for such a modification is to prevent volatilization, which improves conductivity and suppresses dendrite formation. ([0051])
	For claims 2-3:  The hot press step includes applying pressure at a pressure of 0.1 to 0.5 Mpa (converting to 5.1 kgf/cm2), which overlaps with 3 kgf/cm2 to 10 kgf/cm2. (Hosaka in [0076])  Hosaka does not explicitly teach the claimed temperature and time of the hot press step but does disclose non-limiting press conditions including temperature ([0062].  Furthermore, it is asserted that optimization of temperature and time duration of the hot press step is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)). 
For claims 6-7:  The electrode stack is a lamination-stack type. (Hosaka in [0026-0028]) 
	For claim 8:  As already discussed, in Jin the step of aging (the step (b)) of the lithium secondary battery is performed at 25º C, which is room temperature, and for 12 to 24 hours (Jin in [0063]), which is within 20 to 30º C for 12 to 80 hours.
 	For claims 12-13:  Hosaka discloses a plurality of the lithium secondary batteries in the same pack or package (Hosaka in [0081], [0086]), which teaches or at least suggests a battery pack comprising at least one lithium secondary battery, as well as a device such as a vehicle which uses the battery pack. (Id.)
 	For claim 14:  The electrode stack includes a plurality of basic unit electrode assemblies (Hosaka in [0086]), and the stack surface is an interface between adjacent basic unit electrode assemblies. ([0029])

	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Jin et al. (US 2017/0294671), and further in view of Mizuno et al. (US 2019/0140239)
	The teachings of Hosaka and Jin are discussed above.
For claims 4 and 10:  Hosaka does not explicitly teach a thickness variation of the lithium secondary battery of 3 µm or less.  However, Mizuno in the same field of endeavor teaches a thickness variation of a lithium secondary battery as 1.0 μm or less (Mizuno in [0018], [0003]), which is within the claimed range.  The skilled artisan would find obvious to modify Hosaka so that a thickness variation of the lithium secondary battery is 3 µm or less.  The motivation for such a modification is to ensure the function of the porous layer and circumvent depressions and convex streaks in the separator roll. ([0015-0016])

	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al. (US 2011/0294007) in view of Jin et al. (US 2017/0294671), and further in view of Mizuno et al. (US 2018/0366709)
The teachings of Hosaka and Jin are discussed above.
 	For claims 5 and 11:  Hosaka does not explicitly teach an adhesion force variation of the stack surface of the electrode stack of 5 gf/25 mm or less.  However, Mizuno in the same field of endeavor teaches a laminated electrode group of a lithium-ion secondary battery with a variation in uniform adhesion of 1 MPa or less (Mizuno in [0029]), where this variation is to the adhesion of a separator to an electrode, which teaches or at least suggests variation in adhesion of a battery stack.  The skilled artisan would find obvious to optimize the adhesion force variation of the electrode stack in Hosaka.  The motivation for such a modification is to maintain high permeability. ([0059])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722